Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. Pub. No. 2008/0209343 to Macadaan et al. (hereinafter Macadaan).
Per claim 1, Macadaan discloses a computer-implemented method (see figures), comprising: matching automatically information that is within a plurality of computers implemented content objects (figs. 10-11 and ¶98…personalizing content for a user by automatically matching between a user profile and content profiles, the content being content objects;  figs. 11-12 and ¶121-124…for each content object, a content profile consisting of a feature vector and an interest vector is generated (example representation shown in fig. 12); figs. 13-17 and ¶125-126 and 138-145…a user profile is generated based on user’s behavior/history in what content items user has viewed, the user profile generally comprising long feature vectors and/or short feature vector(s), where the ranking engine 1005 performs matching/personalization of user with the content objects based on measuring distance between user profile and content object profiles), wherein the matching is performed by application of a computer-implemented neural network (¶126…”The ranking engine may use the profiles for users to identify one or more content items that the user would likely be interested in reading. Various algorithms can be used by ranking engine 1005 such as…neural network techniques”); 
evaluating automatically the plurality of computer-implemented content objects (fig. 1:104…content objects are provided as a series of images 104, containing recommended content objects evaluated to be relevant for the user), wherein the evaluating is based upon user behavioral information (¶54…images 104 are content objects that are evaluated as relevant to the user based on user behavioral information, “The images 104 may also be selected based on past searches, past browsing history, past purchases, and the like, previously performed by the user”; ¶60,131…content objects evaluated for display are based on features/interests pertinent to user profile, where the features/interests of the user profile can be obtained by user behavior passively/automatically monitored and evaluated, ”Indirect or passive methods of identifying features/interests occur when the profile expresses interest (or disinterest) in other entities, such that the interests of the selected entity are added to the dynamic profile. Passive techniques include monitoring the behavior of a dynamic entity without requiring the dynamic entity to actively provide information to the profile updater, such as monitoring searches, clicks, articles accessed by a dynamic entity, etc. With passive, the user does not do anything to personalize and passive feedback is generally positive”); 
generating automatically a plurality of computer-implemented topics (¶147…user’s profile, which can consist of both a long term and short term profile, can include a plurality of features, with each feature having a topic, hence having a plurality of topics, “a profile can include a number of features, with each feature being associated with a channel or topic”; ¶147…example topics automatically generated for a particular user are “Sports, Cars, Entertainment, News”) in accordance with the matching of the information and the evaluating of the plurality of computer-implemented content objects (¶138-158…features/topics included in user’s profile (both long and short term profiles) are generated/updated/modified by user interaction with recommended content objects over time, the recommended content objects being matched to user by the ranking engine and evaluated as relevant based on historical user behavior information);
generating automatically affinities among the computer-implemented topics (figs. 13-14:1402-1408…a level of importance is generated and assigned to each feature/topic, the level of importance being an affinity of the user to a particular topic, expressed as a weight percentage) in accordance with the matching of the information and the evaluating of the plurality of computer-implemented content objects (figs. 13-14 and ¶138-158…features/topics included in user’s profile (both long and short term profiles) and their associated user affinities, are dynamically generated/updated/modified by user interaction with recommended content objects over time, the recommended content objects being matched to user by the ranking engine and evaluated as relevant based on historical user behavior information; figs 13-14…level of importance, e.g., affinities, are modified based on user interactions/behavior with content objects); and 
generating automatically a recommendation for delivery to a user (figs. 6A-6B and ¶82-86…profile image cloud 200 contains a series of images automatically delivered to user representative of recommended content objects based on user profile at a particular point in time, which can dynamically change/update based on changes in user profile), wherein the recommendation is based on the plurality of computer-implemented topics (¶82…”a profile image cloud visually represents information about the user in the form of images in a manner that a user or other third party can easily comprehend the images. Such user information that can be visually represented by an image cloud includes information about topics or categories…or any other interest that can be visually depicted”; ¶83…images in profile image cloud are interactive, user selecting images will bring up relevant content objects for user to peruse) and the affinities among the computer-implemented topics (¶85…size of each of the series of images displayed in profile image cloud 200 can vary based on levels of interest, e.g., affinities among the topics, such that a larger sizing reflects greater interest and a smaller sizing reflects less interest).
Per claim 2, Macadaan discloses claim 1, further disclosing matching automatically the information that is within the plurality of computer-implemented content objects, wherein the information comprises text (¶62…”Recommendation page 106 may also include recommendations in the form of text recommendations”; ¶143…”search engine can provide content based on user’s long term/short term profiles including web pages, images, video, RSS articles, advertising”). 
Per claim 3, Macadaan discloses claim 1, further disclosing matching automatically the information that is within a plurality of computer-implemented content objects, wherein the information comprises images (¶62…”Text recommendations 118 include feed content related to the topics or personalities that may or may not be linked to images displayed in the recommendation image cloud 114. Selecting a text recommendation may provide various types of feed content, such as, but not limited to, articles, web pages, video clips, audio clips, images, and the like.”; ¶143…”search engine can provide content based on user’s long term/short term profiles including web pages, images, video, RSS articles, advertising”).
Per claim 4, Macadaan discloses claim 1, further disclosing matching automatically the information that is within the plurality of computer-implemented content objects, wherein the matching is based upon an inference of an expertise level (¶161-163…when user has a new interest that is not user’s long term profile, the interest is matched with a third party who has built up an expertise in the user’s new interest, such that the third party expert’s long term profile may be used to generate/match content with user new interest).
Per claim 5, Macadaan discloses claim 1, further disclosing evaluating automatically the plurality of computer-implemented content objects, wherein the evaluating is based upon an expertise level that is inferred from the user behavioral information (¶161…when user has a new interest, e.g., inferred from user’s interaction behavior, that does not comport with user’s long term profile, e.g., user has little to no expertise level in the new interest, then content objects are evaluated from a third party with high expertise level in the new interest of the user, such that the content objects are matched and recommended to the user associated with the new interest).
Per claim 6, Macadaan discloses claim 1, further disclosing generating automatically the recommendation for delivery to the user, wherein the recommendation is further based on affinities among the plurality of the computer-implemented topics and the plurality of content objects (figs. 6A and ¶82…series of images displayed representative of content recommendations based on user profile/interest in particular topics;  ¶85…size of each of the series of images representative of a plurality of topics, displayed in profile image cloud 200 can vary based on levels of interest, e.g., plurality of affinities among the plurality of topics, such that a larger sizing reflects greater interest and a smaller sizing reflects less interest).
Per claim 7, Macadaan discloses claim 1, further disclosing generating a communication that comprises an explanation for the recommendation (fig. 2A:117 and ¶63…when user hovers over one of the recommended image 115, a user interest icon 117 is displayed giving a brief abstract of the content associated with image 115, this being construed as an explanation for the recommended image), wherein the explanation references an expertise level (figs. 16-17…recommended image can be generated based on a third party with high expertise level associated with the content object that is being recommended to the user, hence a corresponding interest icon 117 is referencing the content object from the third party expert). 
Claims 8, 9, 10, 12, 13 and 14 are substantially similar in scope and spirit to claims 1, 2, 3, 5, 6 and 7, respectively.  Therefore, the rejections of claims 1, 2, 3, 5, 6 and 7 are applied accordingly.  Macadaan further discloses a computer-implemented system (fig. 10) comprising one or more processor-based devices (fig. 10:1003, 1005, 1010) for implementing the method disclosed in claims 1, 2, 3, 5, 6 and 7. 
Per claim 11, Macadaan discloses claim 10, further disclosing the one or more processor-based devices configured to: match automatically the information that is within the plurality of computer-implemented content objects, wherein the information comprises the images, wherein the images are elements of videos (¶62…”Text recommendations 118 include feed content related to the topics or personalities that may or may not be linked to images displayed in the recommendation image cloud 114. Selecting a text recommendation may provide various types of feed content, such as, but not limited to, articles, web pages, video clips, audio clips, images, and the like.”; ¶143…”search engine can provide content based on user’s long term/short term profiles including web pages, images, video, RSS articles, advertising”).
Per claim 15, Macadaan discloses a computer-implemented system (fig. 10, 11 and 15) comprising one or more processor-based devices (fig. 10:1003, 1005, 1010) configured to:
match automatically information that is within a plurality of computer-implemented content objects (figs. 10-11 and ¶98…personalizing content for a user by automatically matching between a user profile and content profiles, the content being content objects;  figs. 11-12 and ¶121-124…for each content object, a content profile consisting of a feature vector and an interest vector is generated (example representation shown in fig. 12); figs. 13-17 and ¶125-126 and 138-145…a user profile is generated based on user’s behavior/history in what content items user has viewed, the user profile generally comprising long feature vectors and/or short feature vector(s), where the ranking engine 1005 performs matching/personalization of user with the content objects based on measuring distance between user profile and content object profiles), wherein the match is performed by application of a
computer-implemented neural network (¶126…”The ranking engine may use the profiles for users to identify one or more content items that the user would likely be interested in reading. Various algorithms can be used by ranking engine 1005 such as…neural network techniques”); 
evaluate automatically the plurality of computer-implemented content objects (fig. 1:104…content objects are provided as a series of images 104, containing recommended content objects evaluated to be relevant for the user), wherein the evaluation is based upon user behavioral information (¶54…images 104 are content objects that are evaluated as relevant to the user based on user behavioral information, “The images 104 may also be selected based on past searches, past browsing history, past purchases, and the like, previously performed by the user”; ¶60,131…content objects evaluated for display are based on features/interests pertinent to user profile, where the features/interests of the user profile can be obtained by user behavior passively/automatically monitored and evaluated, ”Indirect or passive methods of identifying features/interests occur when the profile expresses interest (or disinterest) in other entities, such that the interests of the selected entity are added to the dynamic profile. Passive techniques include monitoring the behavior of a dynamic entity without requiring the dynamic entity to actively provide information to the profile updater, such as monitoring searches, clicks, articles accessed by a dynamic entity, etc. With passive, the user does not do anything to personalize and passive feedback is generally positive”);
generate automatically a plurality of computer-implemented topics (¶147…user’s profile, which can consist of both a long term and short term profile, can include a plurality of features, with each feature having a topic, hence having a plurality of topics, “a profile can include a number of features, with each feature being associated with a channel or topic”; ¶147…example topics automatically generated for a particular user are “Sports, Cars, Entertainment, News”) in accordance with the match of the information and the evaluation of the plurality of computer-implemented content objects (¶138-158…features/topics included in user’s profile (both long and short term profiles) are generated/updated/modified by user interaction with recommended content objects over time, the recommended content objects being matched to user by the ranking engine and evaluated as relevant based on historical user behavior information);
generate automatically affinities among a plurality of users of the computer-implemented system (figs. 16-17 and ¶…when system determines user has a new interest reflected in user’s short term profile features that is not included in the user’s long term profile features (fig. 16:1602), the system automatically generates affinities between the user and one or more third party users, such that the one or more third party users are identified as having profile features that substantially match the user’s short term profile features associated with the user’s new interest (fig. 16:1604)) and the computer-implemented topics (figs. 13-14:1402-1408…a level of importance is generated and assigned to each feature/topic, the level of importance being an affinity of the user to a particular topic, expressed as a weight percentage) in accordance with the match of the information and the evaluation of the plurality of computer-implemented content objects (figs. 13-14 and ¶138-158…features/topics included in users profile (both long and short term profiles) and their associated users affinities, are dynamically generated/updated/modified by users interactions with recommended content objects over time, the recommended content objects being matched to users by the ranking engine and evaluated as relevant based on historical users behavior information; figs 13-14…level of importance, e.g., affinities, are modified based on user interactions/behavior with content objects); and 
generate automatically a recommendation for delivery to a user (figs. 6A-6B and ¶82-86…profile image cloud 200 contains a series of images automatically delivered to user representative of recommended content objects based on user profile at a particular point in time, which can dynamically change/update based on changes in user profile), wherein the recommendation is based on the plurality of computer-implemented topics (¶82…”a profile image cloud visually represents information about the user in the form of images in a manner that a user or other third party can easily comprehend the images. Such user information that can be visually represented by an image cloud includes information about topics or categories…or any other interest that can be visually depicted”; ¶83…images in profile image cloud are interactive, user selecting images will bring up relevant content objects for user to peruse) and the affinities among the plurality of users of the computer-implemented system and the computer-implemented topics (fig. 16:1608 and fig. 17:1704-1706…content items from one or more third party profiles that have affinities with features/topics of a user’s new interest, is recommended to the user).
Per claim 16, Macadaan discloses claim 15, further disclosing the one or more processor-based devices configured to: match automatically the information that is within the plurality of computer-implemented content objects, wherein the information comprises text (¶62…”Recommendation page 106 may also include recommendations in the form of text recommendations”; ¶143…”search engine can provide content based on user’s long term/short term profiles including web pages, images, video, RSS articles, advertising”).
Per claim 17, Macadaan discloses claim 15, further disclosing the one or more processor-based devices configured to: match automatically the information that is within the plurality of computer-implemented content objects, wherein the information comprises images (¶62…”Text recommendations 118 include feed content related to the topics or personalities that may or may not be linked to images displayed in the recommendation image cloud 114. Selecting a text recommendation may provide various types of feed content, such as, but not limited to, articles, web pages, video clips, audio clips, images, and the like.”; ¶143…”search engine can provide content based on user’s long term/short term profiles including web pages, images, video, RSS articles, advertising”).
Per claim 18, Macadaan discloses claim 15, further disclosing the one or more processor-based devices configured to: match automatically the information that is within the plurality of computer-implemented content objects, wherein the information comprises content that is published by users of the computer-implemented system (¶119,161…content can be web pages, articles, blogs etc., published by users).
Per claim 19, Macadaan discloses claim 15, further disclosing the one or more processor-based devices configured to: generate automatically the affinities among the plurality of users of the computer-implemented system and the computer-implemented topics based upon automatic inferences of user preferences from the user behavioral information (fig. 15…users profiles are used to generate affinities to particular topics as well as affinities to between users having interest in the same topics, where the users profiles 1560 are based on user interests/preferences inferred from browsing behavior/history 1552-1558,1562).
Per claim 20, Macadaan discloses claim 15, further disclosing the one or more processor-based devices configured to: generate automatically the affinities among the plurality of users of the computer-implemented system and the computer-implemented topics based upon automatic inferences of expertise levels from the user behavioral information (¶160-161…when user has a new interest (inferred from user’s short term profile), that does not comport with user’s long term profile (system infers user has little to no expertise level in the new interest based on short term profile that does not have correspondence to long term profile), then content objects are evaluated from a third party user with high expertise level (inferred from third party user’s long term profile) for the new interest of the user, such that the content objects are matched and recommended to the user associated with the new interest).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect content recommendations to user based on user behavioral information and affinities to particular topics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125